JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the district court’s order filed May 15, 2012 be affirmed. Appellant has not demonstrated the district court abused its discretion in denying her motion to vacate the stipulation of dismissal. See Smalls v. United States, 471 F.3d 186, 191-92 (D.C.Cir.2006); Shepherd v. Am. Broad. Cos., Inc., 62 F.3d 1469, 1477 (D.C.Cir.1995) (a litigant seeking relief from judgment under Rule 60(b)(3) based on allegations of fraud must prove the fraud by clear and convincing evidence). Although appellant at*3tempts to support her motion with additional argument and evidence on appeal, this court generally does not consider evidence or arguments that were not presented to the district court at the time of its relevant decision. See generally Nat’l Anti-Hunger Coalition v. Executive Comm. of the President’s Private Sector Survey on Cost, 711 F.2d 1071, 1075 (D.C.Cir.1983); District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084 (D.C.Cir.1984).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.